   Case 21-03000-sgj Doc 25 Filed 01/15/21                  Entered 01/15/21 23:30:29             Page 1 of 8




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 13, 2021
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

     In re:                                                       §
                                                                  §   Chapter 11

     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                                  §   Case No. 19-34054-sgj11

                                      Debtor.                     §
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                                  §
                                      Plaintiff,                  §   Adversary Proceeding No.
                                                                  §
     vs.                                                          §   21-03000-sgj
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT FUND                             §
                                                                  §
     ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,
                                                                  §
     HIGHLAND INCOME FUND, NEXPOINT
                                                                  §
     STRATEGIC OPPORTUNITIES FUND,
                                                                  §
     NEXPOINT CAPITAL, INC., AND CLO
                                                                  §
     HOLDCO, LTD,
                                                                  §
                            Defendants.


     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


     DOCS_NY:41848.9 36027/002
Case 21-03000-sgj Doc 25 Filed 01/15/21                    Entered 01/15/21 23:30:29               Page 2 of 8



        AGREED ORDER GRANTING DEBTOR’S MOTION FOR A TEMPORARY
        RESTRAINING ORDER AGAINST CERTAIN ENTITIES OWNED AND/OR
                   CONTROLLED BY MR. JAMES DONDERO

         The parties subject to this Temporary Restraining Order are: (1) Highland Capital

 Management Fund Advisors, L.P., (2) NexPoint Advisors, L.P., (3) Highland Income Fund, (4)

 NexPoint Strategic Opportunities Fund, (5) NexPoint Capital, Inc., and (6) CLO Holdco, Ltd.

 (collectively, the “Defendants”).

         Having considered (a) the pleadings filed in this adversary proceeding and in the Debtor's

 bankruptcy case; and (b) the agreement of the Debtor and the Defendants to the form and

 substance of this Order; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334; and this Court having found that this is a core proceeding pursuant to 28

 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and the Motion in

 this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and after due deliberation and

 sufficient cause appearing therefor and for the reasons set forth in the record on this Motion, it is

 HEREBY ORDERED THAT:

         1.       The Motion is GRANTED as set forth herein.

         2.       The Defendants are temporarily enjoined and restrained from: (a) interfering with

 or otherwise impeding, directly or indirectly, the Debtor’s business, including but not limited to

 the Debtor’s (i) management of the CLOs, (ii) decisions concerning the purchase or sale of any

 assets on behalf of the CLOs, or (iii) contractual rights to serve as the CLOs’ portfolio manager

 (or other similar title); (b) otherwise violating section 362(a) of the Bankruptcy Code; (c) seeking

 to terminate the portfolio management agreements and/or servicing agreements between the

 Debtor and the CLOs (collectively, (a)-(c) constitute the “Prohibited Conduct”); 2 (d) conspiring,


 2
  For the avoidance of doubt, this Order does not enjoin or restrain the Defendants from seeking judicial relief upon
 proper notice or from objecting to any motion filed in the above-referenced bankruptcy case.

                                                          2
 DOCS_NY:41848.9 36027/002
Case 21-03000-sgj Doc 25 Filed 01/15/21              Entered 01/15/21 23:30:29          Page 3 of 8



 colluding, or collaborating with (x) Mr. Dondero, (y) any entity owned and/or controlled by Mr.

 Dondero, and/or (z) any person or entity acting on behalf of Mr. Dondero or any entity owned

 and/or controlled by him, to, directly or indirectly, engage in any Prohibited Conduct; and (e)

 engaging in any Prohibited Conduct with respect to any of the Successor Parties.

         3.       The Defendants are directed to provide a copy of this Order to each of their

 respective officers, directors, employees, and agents, within twenty-four (24) hours of the

 Court’s entry of this Order on the docket.

         4.       This Order shall remain in effect until the earlier of: (a) the entry by this court of

 an order on Debtor’s motion for a preliminary injunction, a hearing on which shall be held in

 conjunction with the Debtor’s confirmation hearing currently scheduled for January 26 through

 January 28, 2021, or at a date thereafter; and (b) February 15, 2021.

         5.       The Court shall retain exclusive jurisdiction with respect to all matters arising

 from or relating to the implementation, interpretation, and enforcement of this Order.


                                      ### END OF ORDER ###




                                                    3
 DOCS_NY:41848.9 36027/002
Case 21-03000-sgj Doc 25 Filed 01/15/21      Entered 01/15/21 23:30:29   Page 4 of 8



 AGREED AS TO FORM AND SUBSTANCE:

 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No. 143717)
 Ira D. Kharasch (CA Bar No. 109084)
 John A. Morris (NY Bar No. 266326)
 Gregory V. Demo (NY Bar No. 5371992)
 Hayley R. Winograd (NY Bar No. 5612569)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760
 Email: jpomerantz@pszjlaw.com
         ikharasch@pszjlaw.com
         jmorris@pszjlaw.com
         gdemo@pszjlaw.com
         hwinograd@pszjlaw.com

 -and-

 HAYWARD PLLC
 /s/ Zachery Z. Annable
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110
 Counsel for Highland Capital Management, L.P.

 -and-




                                             4
 DOCS_NY:41848.9 36027/002
Case 21-03000-sgj Doc 25 Filed 01/15/21         Entered 01/15/21 23:30:29   Page 5 of 8



 KANE RUSSELL COLEMAN LOGAN PC

 /s/ John J. Kane
 Joseph M. Coleman (State Bar No. 04566100)
 John J. Kane (State Bar No. 24066794)
 Bank of America Plaza
 901 Main Street, Suite 5200
 Dallas, Texas 75202
 Telephone - (214) 777-4200
 Telecopier - (214) 777-4299
 Email: jcoleman@krcl.com
 Email: jkane@krcl.com

 Attorneys for CLO Holdco, Ltd.

 -and-

 K&L GATES LLP

 Artoush Varshosaz (TX Bar No. 24066234)
 1717 Main Street, Suite 2800
 Dallas, TX 75201
 Tel: (214) 939-5659
 artoush.varshosaz@klgates.com

 Stephen G. Topetzes (pro hac vice)
 1601 K Street, NW
 Washington, DC 20006-1600
 Tel: (202) 778-9328
 stephen.topetzes@klgates.com

 A. Lee Hogewood, III (pro hac vice)
 4350 Lassiter at North Hills Ave., Suite 300
 Raleigh, NC 27609
 Tel: (919) 743-7306
 Lee.hogewood@klgates.com

 -and-




                                                5
 DOCS_NY:41848.9 36027/002
Case 21-03000-sgj Doc 25 Filed 01/15/21        Entered 01/15/21 23:30:29      Page 6 of 8



 MUNSCH HARDT KOPF & HARR, P.C.

 /s/ Davor Rukavina
 Davor Rukavina, Esq.
 Texas Bar No. 24030781
 Julian P. Vasek, Esq.
 Texas Bar No. 24070790
 3800 Ross Tower
 500 N. Akard Street
 Dallas, Texas 75202-2790
 Telephone: (214) 855-7500
 Facsimile: (214) 978-4375

 Counsel for Highland Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P.,
 Highland Income Fund, NexPoint Strategic Opportunities Fund, and NexPoint Capital, Inc.




                                              6
 DOCS_NY:41848.9 36027/002
            Case 21-03000-sgj Doc 25 Filed 01/15/21                                  Entered 01/15/21 23:30:29                        Page 7 of 8
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03000-sgj
Highland Capital Management Fund Advisor,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: cecker                                                                Page 1 of 2
Date Rcvd: Jan 13, 2021                                               Form ID: pdf001                                                            Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 15, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996
dft                    + NexPoint Advisors, L.P., K&L Gates LLP, c/o Stephen G. Topetzes, 1600 K Street, NW, Washington, DC 20006-2806

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Jan 13 2021 22:19:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Jan 13 2021 22:19:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Jan 13 2021 22:19:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 15, 2021                                            Signature:           /s/Joseph Speetjens
           Case 21-03000-sgj Doc 25 Filed 01/15/21                              Entered 01/15/21 23:30:29                    Page 8 of 8
District/off: 0539-3                                              User: cecker                                                           Page 2 of 2
Date Rcvd: Jan 13, 2021                                           Form ID: pdf001                                                       Total Noticed: 5

                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 13, 2021 at the address(es) listed
below:
Name                             Email Address
Davor Rukavina
                                 on behalf of Defendant Highland Income Fund drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Advisors L.P. drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Capital Inc. drukavina@munsch.com

John J. Kane
                                 on behalf of Defendant CLO Holdco Ltd. jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com

Zachery Z. Annable
                                 on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 7
